Case 1:18-cv-21533-CMA Document 36 Entered on FLSD Docket 11/02/2018 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                   CASE NO.: 1:18-CV-21533-CIV-ALTONAGA/Goodman

  KEY INTERNATIONAL CORP,

                Plaintiff,
  v.

  LLOYD’S UNDERWRITER AT LONDON,

              Defendant.
  ________________________________/

                                  NOTICE OF SETTLEMENT

         The Plaintiff, by and through the undersigned counsel, and hereby notify the Court that all

  matters have settled with regard to the above styled cause. The parties will be submitting a

  Dismissal upon finalization of settlement documents.

                                     CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the
  Court via CM/ECF on this 2nd November. We also certify that the foregoing was served on all
  counsel or parties of record on the attached Service List either via transmission of Notices of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
  parties who are not authorized to receive electronic Notices of Filing.

                                       Respectfully Submitted,

                                       MARIN, ELJAIEK, LOPEZ & MARTINEZ
                                       Attorneys for Plaintiff
                                       2601 S. Bayshore Drive
                                       18th Floor
                                       Coconut Grove, Florida 33133
                                       Telephone: (305) 444-5969
                                       Facsimile: (305) 444-1939
                                       Aml@Mellawyers.com


                                       By:_____/s/ Anthony M. Lopez__________
                                       ANTHONY M. LOPEZ, ESQ. (FBN: 13685)
Case 1:18-cv-21533-CMA Document 36 Entered on FLSD Docket 11/02/2018 Page 2 of 2


                                    SERVICE LIST

                 Key International Corp vs. Lloyd’s Underwriter at London
                   CASE NO. 18-21533-CIV-ALTONAGA/Goodman

   Attorneys for the Plaintiffs                Attorneys for Defendant
   MARIN, ELJAIEK, LOPEZ & MARTINEZ            WOOD, SMITH, HENNING & BERMAN LLP
   Anthony M. Lopez, Esq.                      Richard E. Zelonka, Esq.
   2601 S. Bayshore Dr, 18th Floor             1170 Peachtree Street, Suite 1200
   Coconut Grove, FL 33133                     Atlanta, GA 30309
   (305) 444-5969                              (404) 885-6032
   Fax: (305) 444-1939                         Fax: (404) 895-8522
   Email: aml@Mellawyers.com                   Email: RZelonka@wshblaw.com
                                               slytle@wshblaw.com




  [2384203/1]                           2
